Opinion filed December 8, 2016




                                       In The

        Eleventh Court of Appeals
                                    ____________

                                 No. 11-16-00242-CV
                                    ____________

               FRANKLIN P. SHACKELFORD, Appellant
                                         V.
      STEPHENS COUNTY SHERIFF’S DEPARTMENT AND
           STEPHENS COUNTY, TEXAS, Appellees

                     On Appeal from the 90th District Court
                           Stephens County, Texas
                       Trial Court Cause No. CV-31184


                     MEMORANDUM OPINION
      Appellant, Franklin P. Shackelford, has filed in this court an unopposed
motion to dismiss this appeal. In the motion, Appellant states that the parties have
reached an agreement that includes the dismissal of this appeal. Appellant also states
that the motion is unopposed and that each party has agreed to bear its own costs.
See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


December 8, 2016                                            PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.